Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 18, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148446                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MICHAEL WENNERS, DAVID CROSS and                                                                       David F. Viviano,
  SALLY CROSS,                                                                                                       Justices
           Plaintiffs-Appellees,
  v                                                                SC: 148446
                                                                   COA: 314938
                                                                   Washtenaw CC: 12-001197-CH
  MATTHEW D. CHISOLM and AMY (VOGEL)
  CHISOLM,
           Defendants-Appellants,
  and
  CLAUDIA M. WEBB and MARY J. POIRER,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 27, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. The Court of Appeals shall consider the defendant’s
  motion for summary disposition in light of MCR 2.605.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 18, 2014
           t0611
                                                                              Clerk